Exhibit 10.2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS

BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM

TO THE COMPANY IF PUBLICLY DISCLOSED.

ASCENSION HEALTH RESOURCE AND SUPPLY MANAGEMENT GROUP, LLC

AMENDMENT TO MASTER SOFTWARE LICENSE AND SERVICES AGREEMENT

NUMBER PHREE-0000286

THIS AMENDMENT is made and entered into as of September 30, 2019 (“Amendment
Effective Date”), by and between ASCENSION HEALTH RESOURCE AND SUPPLY MANAGEMENT
GROUP, LLC (“The Resource Group”) and PHREESIA, INC. (“Supplier”).

The parties entered into a Master Software License and Services Agreement number
PHREE- 0000286 dated March 31, 2015, as amended (the “Agreement”); and

The parties desire to amend the Agreement as of the Amendment Effective Date
according to the terms and conditions set forth herein.

In consideration of the promises contained in this Amendment, the parties agree
as follows:

1. Section 1.13 of the Agreement is hereby deleted and replaced in its entirety
as follows:

“Participant. Any entity that has entered into a written Participant Agreement
with The Resource Group, including without limitation, any Ascension affiliate
or Health Ministry (“Health Ministry”). [***].

2. Section 2 (Participants) of the Agreement is amended by deleting:

[***]

3. Section 3 (Order Forms) of the Agreement is hereby revised by including the
following at the end of the existing language:

“For purpose of clarity, Order Forms will be used to address enhancements,
additional hardware above recommended and agreed to amounts, [***].

4. For purposes of the license grant in Section 4 and the Documentation warranty
in Section 12.2, usage rights shall allow use of the Software and Documentation
for the internal business purposes and use of Licensee and Licensee’s affiliates
so long as such use is in connection with the Designated Sites.

5. Section 14.1 (General) is hereby replaced in its entirety with the following:

 

  a.

“General. The term of this Agreement (“Term”) shall commence on the effective
date and continue until September 30, 2022; subject however to earlier
termination as provided for herein. Thereafter, upon the mutual agreement of The
Resource Group and Licensor, the Agreement Term may be extended for two
optional, one (1) year renewals. [***]. After the expiration or termination of
the Agreement, Licensee may not renew or extend existing Order Forms and may not
enter into any new Order Forms.”

6. Section 16 is amended to add: [***].



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS

BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM

TO THE COMPANY IF PUBLICLY DISCLOSED.

 

7. Section 18 (Confidentiality) - In addition to the rights and obligations set
forth in Section 18, The Resource Group may disclose the terms of this Agreement
to its Participants and each Licensee may also disclose Confidential Information
it receives to its affiliates for the purposes and subject to the limitations
otherwise set forth in the Agreement.

8. Section 19 (Geographic Limitations on Data) is hereby replaced in its
entirety with the following:

“19. Geographic Limitations on Data.

Licensor shall limit the storage of and access to Licensee’s Confidential
Information and Data to the geographic limits of the United States of America
except as otherwise expressly agreed upon by Licensee or The Resource Group in a
signed writing. [***], and any such access must be in compliance with the
requirements of Section 16 of this Agreement.” [***].

9. Section 21 (Ownership of Data) is hereby replaced in its entirety with the
following:

 

  a.

Ownership of Data; Authorized Use. [***].

 

  b.

Institutional Identifiers; Geographic Deduction. Licensor shall remove any
institutional identifiers that would permit identification of the source of any
Confidential Information, Data or De-identified Data prior to Licensor using any
Confidential Information, Data or De-identified Data for any permitted purposes
other than to fulfill contractual obligations under this Agreement. [***].

10. Section 22(a) (Insurance) is deleted in its entirety and replaced with
Exhibit I attached hereto at Attachment 4.

11. Section 29.1 (Notices) shall be amended by replacing the notice address for
The Resource Group with the following:

[***]

12. Section 29.22 (Enforceability) is hereby amended by deleting the following:
[***].

13. Exhibit A - Order Form is deleted in its entirety and replaced with the
document attached hereto at Attachment 1.

14. Exhibit B - HIPAA Business Associate Addendum, Section 3 (Permissible Use
and Disclosure of PHI) is deleted in its entirety and replaced with the
following:

[***].

15. Exhibit C - Volume Discounts and Price Holds shall be replaced in its
entirety with the attached Attachment 2.

16. Exhibit H



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS

BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM

TO THE COMPANY IF PUBLICLY DISCLOSED.

 

  a.

Section 1[***] is hereby replaced in its entirety with the following:

[***]

 

  b.

Section 3 [***] is deleted in its entirety and replaced with the following:

[***]

17. The document attached hereto at Attachment 3 is hereby incorporated into the
Agreement at Exhibit D(Change Order Template).

18. This Amendment will not be deemed accepted by either party unless and until
it has been signed by a duly authorized representative of each party. In the
event of a conflict between the terms and conditions of this Amendment and the
terms and conditions of the Agreement, this Amendment will govern.

19. All Exhibits attached to this Amendment are incorporated into the Agreement.

20. Except as modified by this Amendment, the Agreement is otherwise ratified,
confirmed and approved, and will remain in full force and effect in accordance
with its terms.

[signatures on the following page]



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS

BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM

TO THE COMPANY IF PUBLICLY DISCLOSED.

 

The parties have caused this Amendment to be executed by their authorized
signatories as of the Amendment Effective Date.

 

ASCENSION HEALTH RESOURCE AND SUPPLY MANAGEMENT GROUP, LLC     SUPPLIER:
PHREESIA, By:  

/s/ Mike Wray


    By:  

/s/ Thomas Altier


Name:   Mike Wray     Name:   Thomas Altier Its:   VP Contract Design     Its:  
CFO



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS

BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM

TO THE COMPANY IF PUBLICLY DISCLOSED.

 

Attachment 1

[***]



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS

BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM

TO THE COMPANY IF PUBLICLY DISCLOSED.

 

Attachment 2

[***]



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS

BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM

TO THE COMPANY IF PUBLICLY DISCLOSED.

 

Attachment 3

Exhibit D

Change Order for Customer Order Template

[***]



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS

BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM

TO THE COMPANY IF PUBLICLY DISCLOSED.

 

Attachment 4

EXHIBIT I INSURANCE

 

1.

Coverage Limits

Commencing on the Effective Date of the Agreement and extending until (i) [***]
for any insurance written on an occurrence basis and (ii) [***] for any
insurance written on a claims-made basis, Supplier shall maintain in effect, at
a minimum, the insurance coverages described below for itself and all
Subcontractors. Unless specified to the contrary, the required limits may be
satisfied by a combination of primary and excess policies. Supplier shall submit
a certificate of insurance on or prior to the Effective Date of the Agreement
and thereafter at each insurance renewal term to VMQ@ascension.org.

1.1 Commercial General Liability, including products / completed - operations,
personal injury and advertising injury coverage; must be in the form equivalent
to [***]:

 

Minimum Coverage Limits: [***]

  

1.2 Commercial Automobile Liability, covering use of all owned, non-owned, and
hired automobiles:

 

Minimum Coverage Limits: [***]

  

1.3 Worker’s Compensation Insurance, including employer’s liability insurance or
any alternative plan or coverage as permitted or required by applicable law:

 

Minimum Coverage Limits: [***]

  

1.4 Umbrella/Excess Liability, with underlying coverage in Sections 1.1 - 1.3
above in excess of named primary coverages

 

Minimum Coverage Limits: [***]

  

1.5 Technology Errors and Omissions, including computer processor/computer
consultant professional liability insurance covering liability for financial
loss due to error, omission or negligence on the part of Supplier or
Subcontractors:

 

Minimum Coverage Limits: [***]

  



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS

BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM

TO THE COMPANY IF PUBLICLY DISCLOSED.

 

1.6 Third-Party Privacy and Network Security. Third-party privacy and network
security insurance for loss arising out of or in connection with loss or
disclosure of Confidential Information or confidential medical information:

 

Minimum Coverage Limits: [***]

  

1.7 Third-Party Fidelity/Crime, including blanket employee dishonesty and
computer fraud insurance for loss arising out of or in connection with
fraudulent or dishonest acts committed by employees of Suppliers or
Subcontractors:

 

Minimum Coverage Limits: [***]

  

 

2.

Denial of Coverage

In the event coverage is denied or reimbursement of a properly presented claim
is disputed by the carrier for insurance described above, upon written request,
[***]. The terms of this Section 2 shall not be deemed to limit the liability of
Supplier hereunder, or to limit any rights Ascension Technologies and/or
Affiliates may have including, without limitation, rights of indemnity or
contribution.

 

3.

Replacement Policies

If, for any reason, policy insurer cancels or fails to renew any policy for the
coverages indicated in Section 1, notice shall be delivered in accordance with
policy provisions and Supplier shall promptly deliver such notice to Ascension
Technologies. [***]. Such cancelation or any reduction in coverage shall not
relieve Supplier of its continuing obligation to maintain insurance coverage in
accordance with this Exhibit.

 

4.

Additional Insureds

Any general liability, automobile liability and excess liability insurance
policy Supplier is required to carry pursuant to this Exhibit shall: [***].

[***].